FILED
                             NOT FOR PUBLICATION                            FEB 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


OSCAR GERARDO HERRADA-                           No. 12-73685
RAMOS,
                                                 Agency No. A072-862-835
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                         Department of Homeland Security

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Oscar Gerardo Herrada-Ramos, a native and citizen of Mexico petitions pro

se for review of the Department of Homeland Security’s reinstatement of his 1993

order of deportation. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss

the petition for review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review Herrada-Ramos’ challenge to the

reinstatement of his 1993 deportation order because he does not dispute the factual

predicates for reinstatement, see Garcia de Rincon v. Dep’t. of Homeland Sec., 539

F.3d 1133, 1137 (9th Cir. 2008) (listing the three determinations underlying a

reinstatement order that may be reviewed), nor does he allege a gross miscarriage

of justice in the underlying 1993 deportation proceedings, see id. at 1138 (while a

petitioner is generally prevented from collaterally attacking an underlying

deportation order on constitutional or legal grounds, 8 U.S.C. § 1252(a)(2)(D)

permits some measure of review if he can demonstrate a “gross miscarriage of

justice” in the underlying proceedings).

      PETITION FOR REVIEW DISMISSED.




                                           2                                  12-73685